Exhibit 10.6

October 31, 2018

Kyle A. McGraw

3004 Bluebird Lane

Midland, TX 79705

 

  Re:

Letter Agreement

Dear Kyle:

Legacy Reserves Services LLC, a Texas limited liability company (the
“Employer”), and Legacy Reserves Inc., a Delaware corporation (the “Company”),
wish to enter into this letter agreement (the “Letter Agreement”) with Kyle A.
McGraw (“you”) to set forth the terms and conditions of your continued
employment with the Employer. As of October 31, 2018 (the “Effective Date”),
this Letter Agreement shall supersede in its entirety any and all prior
agreements, understandings or arrangements with the Employer, including that
certain Employment Agreement, dated as of September 20, 2018 (the “Employment
Agreement”), by and among the Employer and you.

Employment Term: The Employer agrees to employ you pursuant to the terms of this
Letter Agreement and you agreed to be so employed for a term commencing as of
the Effective Date until the earlier of when your employment is terminated or
your retirement date on December 31, 2018 (the “Employment Term”).

Title and Reporting: During the Employment Term, you will serve as the Executive
Vice President and Chief Development Officer of the Company and report directly
to the Chief Executive Officer of the Company.

Duties and Responsibilities: During the Employment Term in your role as
Executive Vice President and Chief Development Officer of the Company, you will
have the duties, responsibilities and authorities customarily associated with
such positions in a company the size and nature of the Company; provided that
the Company may transition some or all of your duties, responsibilities and
authorities to other employees. You further agree that you will comply with any
Company request to cease coming to a Company location to perform your services
hereunder.

Base Salary: During the Employment Term, the Employer will pay you a base salary
at the annual rate of $380,000, prorated for partial years, payable in
accordance with the usual payroll practices of the Employer and subject to
withholdings and deductions, but at no time less frequently than equal monthly
payments.

Benefits and Vacation: During the Employment Term, you shall be entitled to
participate in any employee benefit plan that the Employer has adopted or may
adopt, maintain or contribute to for the benefit of its senior executives,
subject to satisfying the applicable eligibility requirements, except to the
extent such plans are duplicative of the benefits otherwise provided to
hereunder. Your participation will be subject to the terms of the applicable
plan documents and generally applicable Employer policies. Notwithstanding the
foregoing, the Employer may modify or terminate any employee benefit plan at any
time.

At-Will Employment: Your employment with the Employer will be “at-will.” You may
resign at any time, and the Employer may terminate your employment at any time
for any (or no) reason and with or without notice.



--------------------------------------------------------------------------------

Severance: Upon your retirement on December 31, 2018 or, if earlier, a
termination of employment by the Employer without “Cause” (as defined below)
(together a “Qualifying Termination”), but subject to your performance of all
postemployment obligations set forth in this Letter Agreement and execution and
non-revocation of a release of claims in substantially the form attached on
Exhibit C within sixty (60) days of such Qualifying Termination, you shall be
entitled to a lump sum cash payment equal to $2,133,210 payable within sixty
(60) days of the applicable Qualifying Termination date. For purposes of this
Letter Agreement, “Cause” shall mean your (i) conviction of, or plea of nolo
contendere to, any felony or to any crime or offense causing substantial harm to
the Employer or the Company or any of their direct or indirect subsidiaries
(whether or not for personal gain) or involving acts of theft, fraud,
embezzlement, or moral turpitude or similar conduct, (ii) willful malfeasance in
the conduct of your duties, including, but not limited to, (A) willful and
intentional misuse or diversion of any of the Related Parties’ (defined as the
Company and all such direct and indirect subsidiaries of the Company) funds,
(B) embezzlement or (C) fraudulent or willful and material misrepresentations or
concealments on any written reports submitted to any of the Related Parties,
(iii) failure to attempt in good faith to perform your substantial job duties
consistent with your position, expressly including the provisions of this Letter
Agreement which failure continues after written notice, or material failure to
follow or comply with the reasonable and lawful written directives of the Board
of Directors of the Employer (the “Board”) that continues after written notice,
(iv) a material breach of the restrictive covenants set forth on Exhibit A, or
(v) a material breach by you of written policies of the Related Parties
concerning employee discrimination or harassment. You shall be afforded a
reasonable opportunity to cure any act or omission that would otherwise
constitute “Cause” hereunder according to the following terms: The Board will
cause the Employer to give you written notice stating with reasonable
specificity the nature of the circumstances determined by the Board in good
faith to constitute “Cause.” If, in the good faith judgment of the Board, the
alleged breach is reasonably susceptible to cure, you will have fifteen
(15) days from his receipt of such notice to effect the cure of such
circumstances or such breach to the good faith satisfaction of the Board. The
Board will state whether you will have such an opportunity to cure in the
initial notice of “Cause” referred to above. If, in the good faith judgment of
the Board the alleged breach is not reasonably susceptible to cure, or such
circumstances or breach have not been satisfactorily cured within such fifteen
(15) day cure period, such breach will thereupon constitute “Cause” hereunder.

Equity: Any vested equity awards that have not yet been settled as of the
Qualifying Termination date shall be settled at the same time vested equity
awards are generally settled for other executive officers.

Restrictive Covenants: You agree to be bound by, and comply with, the
restrictive covenants set forth on Exhibit A.

Governing Law: This Letter Agreement will be governed by, and construed under
and in accordance with, the internal laws of the State of Texas, without
reference to rules relating to conflicts of laws.

Entire Agreement: This Letter Agreement constitutes the entire agreement between
you and the Company with respect to the subject matter hereof and supersede any
and all prior agreements or understandings between you and the Company,
including for avoidance of doubt the Employment Agreement, with respect to the
subject matter hereof, whether written or oral. For avoidance of doubt, The
Employment Agreement is terminated as of the date hereof and you acknowledge and
agree that entering into this Letter Agreement shall not be deemed Good Reason
for purposes of the Employment Agreement or otherwise or trigger any additional
rights to you under any arrangement. This Letter Agreement may be amended or
modified only by a written instrument executed by you and the Company.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

If this Letter Agreement accurately reflects your understanding as to the terms
and conditions of your employment with the Employer, please sign and date one
copy of this letter agreement in the space provided below and return the same to
me for the Employer’s records.

 

Very truly yours,

 

LEGACY RESERVES SERVICES LLC

By:  

/s/ James Daniel Westcott    

Name:   James Daniel Westcott Title:   President and Chief Financial Officer
LEGACY RESERVES INC.

By:  

/s/ James Daniel Westcott    

Name:   James Daniel Westcott Title:   President and Chief Financial Officer

The above terms and conditions (including such terms and conditions set forth in
the exhibits hereto) accurately reflect our understanding regarding the terms
and conditions of my employment with the Company, and I hereby confirm my
agreement to the same.

 

Dated: October 31, 2018      

/s/ Kyle A. McGraw

      Employee’s Signature

 

3



--------------------------------------------------------------------------------

Exhibit A

RESTRICTIVE COVENANTS

For purposes of this Exhibit A to your Letter Agreement (this “Agreement”), the
term “Company” shall refer to the Legacy Reserves Services LLC, a Texas limited
liability company, and Legacy Reserves Inc., a Delaware corporation and/or each
of their respective subsidiaries and affiliates, including any predecessors
and/or successors of any of the foregoing, as the context so requires, each of
whom shall be express third party beneficiaries of the rights of the “Company”.
For purposes of this Agreement, the term “Employment Term” shall refer to the
period of time that you are employed by or otherwise providing services to the
Company.

1. CONFIDENTIALITY. You hereby acknowledge that in connection with your
employment by the Company, you have been provided and will be provided
Confidential Information (as defined below) (including, without limitation,
procedures, memoranda, notes, records and customer and supplier lists whether
such information has been or is made, developed or compiled by you or otherwise
has been or is made available to you), including information you have not
received before, regarding the business and operations of the Company. You
further acknowledge that such Confidential Information is unique, valuable,
considered trade secrets and deemed proprietary by the Company, and that the
receipt of this Confidential information creates a special relationship of trust
and confidence between the Company and you. You thus acknowledge and agree that
it is fair and reasonable for the Company to take steps to protect itself. For
purposes of this Agreement, “Confidential Information” includes, without
limitation, any information heretofore or hereafter acquired, developed or used
by the Company relating to Business Opportunities or Proprietary Information (as
defined below) or other geological, geophysical, economic, financial or
management aspects of the business, operations, properties or prospects of the
Company, whether oral or in written form. You agree that all Confidential
Information is and will remain the property of the Company. You further agree,
except for disclosures occurring in the good faith performance of your duties
for the Company, during the your Employment Term and at all times thereafter, to
hold in the strictest confidence all Confidential Information, and not to,
directly or indirectly, duplicate, sell, use, lease, commercialize, disclose or
otherwise divulge to any person or entity any portion of the Confidential
Information or use any Confidential Information for your own benefit or profit
or allow any person, entity or third party, other than the Company and
authorized executives of the same, to use or otherwise gain access to any
Confidential Information. You will have no obligation under this Agreement with
respect to any information that becomes generally available to the public other
than as a result of a disclosure by you or your agent or other representative or
becomes available to you on a non-confidential basis from a source other than
the Company through no breach of any agreement with the Company. Further, you
will have no obligation under this Agreement to keep confidential any of the
Confidential Information to the extent that a disclosure of it is required by
law or is consented to by the Company in writing; provided, however, that if and
when such a disclosure is required by law, you promptly will provide the Company
with notice of such requirement, so that an appropriate protective order may be
sought, and will cooperate with the Company in any attempt by the Company to
obtain any such appropriate protective order.

2. RETURN OF PROPERTY. You agree that all Confidential Information, whether
prepared by you or otherwise coming into your possession, is and shall remain
the exclusive

 

4



--------------------------------------------------------------------------------

property of the Company. You further agree to deliver promptly to the Company,
upon termination of your employment hereunder, or at any other time when the
Company so requests, all documents relating to the business of the Company,
including without limitation: all geological and geophysical reports and related
data such as maps, charts, logs, seismographs, seismic records and other reports
and related data, calculations, summaries, memoranda and opinions relating to
the foregoing, production records, electric logs, core data, pressure data,
lease files, well files and records, land files, abstracts, title opinions,
title or curative matters, contract files, notes, records, drawings, manuals,
correspondence, financial and accounting information, customer lists,
statistical data and compilations, patents, copyrights, trademarks, trade names,
inventions, formulae, methods, processes, agreements, contracts, manuals or any
documents relating to the business of the Company and all copies thereof and
therefrom; provided, however, that you will be permitted to retain copies of any
documents or materials solely of a personal nature or otherwise related to your
rights under this Letter Agreement. You further agree that, after you provide a
copy of such information or documents to the Company, you will immediately
delete any information or documents relating to the Company’s business from any
computer, cellular phone or other digital or electronic device you own.

3. NONCOMPETITION. In consideration of the payments, benefits and other
obligations of the Company to you pursuant to the Letter Agreement or otherwise,
including, without limitation, the Company’s obligation to provide you with
Confidential Information pursuant to paragraph 1 hereof, and in order to protect
such Confidential Information and preserve the goodwill of the Company, you
hereby covenants and agrees to the following provisions.

(a) NON-COMPETE OBLIGATIONS DURING EMPLOYMENT TERM. You agree that during the
Employment Term: (A) you will not, other than through the Company, unless
approved in writing by a majority of the Board, engage or participate in any
manner, whether directly or indirectly, through any family member or as an
employee, employer, consultant, agent, principal, partner, more than one percent
shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity, in any business or activity which is
engaged in leasing, acquiring, exploring, or producing, gathering or marketing
hydrocarbons and related products (“Competing Business”) , unless set forth on
the approved activities list on Exhibit B; and (B) all investments made directly
or indirectly by you (whether in your own name or in the name of any family
members or other nominees or made by your controlled affiliates) in a Competing
Business will be made solely through the Company, unless approved in writing by
a majority of the Board or unless set forth on the approved activities list on
Exhibit B; and you will not directly or indirectly through any family members or
other person or entity and will not permit any of your controlled affiliates to:
(I) invest or otherwise participate alongside the Company in any Business
Opportunities relating to or arising from a Competing Business, or (II) invest
or otherwise participate in any business or activity relating to or arising from
a Competing Business, regardless of whether the Company ultimately participates
in such business or activity, in either case, except through the Company, unless
approved in writing by a majority of the Board or unless set forth on the
approved activities list on Exhibit B. Notwithstanding the foregoing, for
purposes of paragraph 3, prohibitions on actions of a “family member” will not
include (x) actions with respect to which you have no reasonable expectation of
a material benefit or (y) persons who are not in the your immediate family or
with respect to whom you exercises no reasonable control.

 

5



--------------------------------------------------------------------------------

(b) GEOGRAPHIC AREA. For purposes of this Agreement, the “Geographic Area” shall
mean (i) any county or parish in which the Company own any oil and gas interests
or conducts operations on the Termination Date or in which the Company have
owned any oil and gas interests or conducted operations at any time during the
six months immediately preceding the Termination Date; or (ii) any county or
parish adjacent to any county or parish described in clause (i) of this
paragraph 3(b).

4. NONSOLICITATION; NONINTERFERENCE. During the Employment Term and for a period
of twenty-four (24) months following the Employment Term (the last day of such
Employment Term, the “Termination Date”), you, directly or indirectly, will not,
whether for your own account or for the account of any other person or entity:

(a) Other than for the benefit of and on behalf of the Company during the
Employment Term, solicit, attempt to transact business with, accept business
from, transact business with, encourage or entice to end a relationship with the
Company, encourage or entice to lessen or alter a relationship with the Company
any client or customer of the Company with whom you had any contact with
(whether orally, in person or in any writing) during your employment with the
Company or about whom or which you learned of or obtained Confidential
Information about during your employment with the Company. The restrictions in
this paragraph 4 concerning solicitations, attempting to transact business,
transacting business, or accepting business applies only to solicitations for,
or accepting business on behalf of, any Competing Business; or

(b) solicit, hire, endeavor to entice away from the Company, discuss or
encourage leaving employment with the Company or working for or providing
services to any person or entity other than the Company, or otherwise interfere
with the relationship of the Company with any person who is then employed by the
Company (including, without limitation, any independent contractors, engineers,
geologists, sales representatives or organizations) or who had such a
relationship with the Company within the twelve (12) months preceding such
solicitation, hiring, enticement, discussion, encouragement or interference.

(c) Notwithstanding anything else provided in this Agreement, the restrictions
set forth in this paragraph 4 shall not apply to to any of your immediate family
members.

5. ASSIGNMENT OF DEVELOPMENTS.

(a) You hereby assign to the Company any rights you may have or acquire in
Business Opportunities (defined below) and Proprietary Information (defined
below) and recognizes that all Proprietary Information shall be the sole
property of the Company and its assigns and that the Company and its assigns
shall be the sole owner of all trade secret rights, patent rights, copyrights,
and all other rights throughout the world (collectively, “Proprietary Rights”)
related thereto. “Proprietary Information” means trade secrets,

 

6



--------------------------------------------------------------------------------

confidential knowledge, data or any other proprietary information of the
Company. By way of illustration but not limitation, Proprietary Information
includes: (i) trade secrets, inventions, ideas, processes, formulas, source and
object codes, data, programs, other works of authorship, knowhow, improvements,
discoveries, developments, designs and techniques (hereinafter collectively
referred to as “Inventions”); and (ii) tangible and intangible information
relating to formulations, products, processes, know-how, designs, formulas,
methods, developmental or experimental work, testing trials, improvements,
discoveries, plans for research, new products, marketing and selling, business
plans, budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers, and information regarding the skills and compensation
of other employees of the Company. You further hereby assigns to the Company all
of your right, title and interest in and to any and all Inventions (and all
Proprietary Rights with respect thereto) whether or not patentable or
registrable under copyright or similar statutes, made or conceived or reduced to
practice or you learned, either alone or jointly with others, during your
employment with Company, prior to the Effective Date or in conjunction or at the
request of any other person or entity and related in any manner to leasing,
acquiring, exploring, or producing, gathering or marketing hydrocarbons and
related products, or any other line of business in which the Company becomes
involved during your employment with the Company (collectively, “Prior O&G
Inventions”). Inventions and Prior O&G Inventions are hereinafter referred to as
“Company Inventions.” You recognize that this Agreement does not require
assignment of any invention which you developed entirely on your own time
without using the Company’s equipment, supplies, facilities or trade secret
information, unless that invention (a) relates at the time of conception or
reduction to practice of the invention to leasing, acquiring, exploring, or
producing, gathering or marketing hydrocarbons and related products, or any
other portion of the Company’s business or actual or demonstrably anticipated
research or development of the Company; or (b) results from any services you
performed for the Company. You also assign to, or as directed by, the Company
all of your right, title and interest in and to any and all Inventions, full
title to which is required to be in the United States by a contract between the
Company and the United States or any of its agencies. You also acknowledge that
all original works of authorship which are you made (solely or jointly with
others) within the scope of the services that you provides to the Company and
which are protectable by copyright are “works made for hire,” as that term is
defined in the United States Copyright Act (17 U.S.C., Section 101). You also
agree to promptly and fully disclose to Company any and all Company Inventions
and to assign to the Company in the future when any such Company Inventions are
first reduced to practice or first fixed in a tangible form all of your right,
title and interest in and to any and all such Company Inventions. You further
agree to assist the Company in every proper way to obtain and from time to time
enforce United States and foreign Proprietary Rights relating to Company
Inventions in any and all countries. To that end, you will execute, verify and
deliver such documents and perform such other acts (including appearances as a
witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining and enforcing such Proprietary
Rights and the assignment thereof. In addition, you will execute, verify and
deliver assignments of such Proprietary Rights to the Company or its designee.
In the event the Company is unable for any reason, after reasonable effort, to
secure your signature on any document needed

 

7



--------------------------------------------------------------------------------

in connection with the actions specified in this Agreement, you hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as your agent and attorney in fact, which appointment is coupled with
an interest, to act for and in your behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
this Agreement with the same legal force and effect as if executed by you. You
hereby waive and quitclaim to the Company any and all claims, of any nature
whatsoever, which you now or may hereafter have for infringement of any
Proprietary Rights assigned hereunder to the Company. You agree to keep and
maintain adequate and current records (in the form of notes, sketches, drawings
and in any other form that may be required by the Company) of all Proprietary
Information you developed and all Inventions made by you during your employment
with the Company, which records shall be available to and remain the sole
property of the Company at all times. Except for the Prior O&G Inventions, those
Inventions, if any, patented or unpatented, that you made prior to your
employment with the Company are excluded from the scope of this Agreement. For
purposes of this Agreement, “Business Opportunities” means all business ideas,
prospects, proposals or other opportunities pertaining to the lease,
acquisition, exploration, production, gathering or marketing of hydrocarbons and
related products and the exploration potential of geographical areas on which
hydrocarbon exploration prospects are located, which are wholly or partially
developed by you or by a Competing Business (other than those set forth on
Exhibit B) during the Employment Term or originated by any third party and
brought to your attention during the Employment Term, together with information
relating thereto (including, without limitation, geological and seismic data and
interpretations thereof, whether in the form of maps, charts, logs,
seismographs, calculations, summaries, memoranda, opinions or other written or
charted means).

(b) 18 U.S.C. § 1833(b) provides: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that—(A) is made—(i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.” Nothing in this Agreement
is intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, the parties to this Agreement have the right to disclose in
confidence trade secrets to federal, state, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The parties also have the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.

6. MUTUAL NONDISPARAGEMENT. You agree that the Company’s goodwill and reputation
are assets of great value to the Company which were obtained through great cost,
time and effort. Therefore, you agree that during your employment with the
Company and after the termination of your employment for any reason, you will
not in any way disparage, libel or defame the Company or the Company or any of
its businesses or business practices, products or services, or employees,
officers, directors or owners. The Company agrees to direct its executive

 

8



--------------------------------------------------------------------------------

officers and members of the Board, in each case, as of the date of termination,
to not, while employed by the Company or serving as a director of the Company,
as the case may be, make negative comments about you or otherwise disparage you
in any manner that is likely to be harmful to your business reputation. The
foregoing shall not be violated by truthful statements in response to, or
pursuant to, legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings), and the foregoing limitation
on the Company’s executives and directors shall not be violated by statements
that they in good faith believe are necessary or appropriate to make in
connection with performing their duties and obligations to the Company.

7. REASONABLENESS OF COVENANTS. In signing this Agreement, you give the Company
assurance that the you have carefully read and considered all of the terms and
conditions of this Agreement, including the restraints imposed under this
Agreement hereof. You agree that these restraints are necessary for the
reasonable and proper protection of the Company and its affiliates and their
Confidential Information and that each and every one of the restraints is
reasonable in respect to subject matter, length of time and geographic area, and
that these restraints, individually or in the aggregate, will not prevent you
from obtaining other suitable employment during the period in which you are
bound by the restraints. You acknowledge that each of these covenants has a
unique, very substantial and immeasurable value to the Company and its
affiliates and that you have sufficient assets and skills to provide a
livelihood while such covenants remain in force. You further covenant that you
will not challenge the reasonableness or enforceability of any of the covenants
set forth in this Agreement, and that you will reimburse the Company and its
affiliates for all costs (including reasonable attorneys’ fees) incurred in
connection with any action to enforce any of the provisions of this Agreement if
you challenge the reasonableness or enforceability of the provisions of this
Agreement. It is also agreed that each of the Company’s affiliates will have the
right to enforce all of your obligations to that affiliate under this Agreement,
including without limitation pursuant to this Agreement.

8. REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Agreement is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

9. TOLLING. In the event of any violation of the provisions of this Agreement,
you acknowledge and agree that the post-termination restrictions contained in
this Agreement shall be extended by a period of time equal to the period of such
violation, it being the intention of the parties hereto that the running of the
applicable post-termination restriction period shall be tolled during any period
of such violation.

10. SURVIVAL OF PROVISIONS. The obligations contained in this Agreement hereof
shall survive the termination or expiration of the Employment Term and shall be
fully enforceable thereafter.

11. COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), you agree that while employed by the Company and
thereafter, you will

 

9



--------------------------------------------------------------------------------

respond and provide information with regard to matters in which you have
knowledge as a result of your employment with the Company, and will provide
reasonable assistance to the Company, its affiliates and their respective
representatives in defense of any claims that may be made against the Company or
its affiliates, and will assist the Company and its affiliates in the
prosecution of any claims that may be made by the Company or its affiliates, to
the extent that such claims may relate to the period of your employment with the
Company (collectively, the “Claims”). You agree to promptly inform the Company
if you become aware of any lawsuits involving Claims that may be filed or
threatened against the Company or its affiliates. You also agree to promptly
inform the Company (to the extent that you are legally permitted to do so) if
the you are asked to assist in any investigation of the Company or its
affiliates (or their actions) or another party attempts to obtain information or
documents from you (other than in connection with any litigation or other
proceeding in which you are a party-in-opposition) with respect to matters the
you believe in good faith to relate to any investigation of the Company or its
affiliates, in each case, regardless of whether a lawsuit or other proceeding
has then been filed against the Company or its affiliates with respect to such
investigation, and shall not do so unless legally required. During the pendency
of any litigation or other proceeding involving Claims, you shall not
communicate with anyone (other than your attorneys and tax and/or financial
advisors and except to the extent that you determine in good faith is necessary
in connection with the performance of the you duties hereunder) with respect to
the facts or subject matter of any pending or potential litigation or regulatory
or administrative proceeding involving the Company or any of its affiliates
without giving prior written notice to the Company or the Company’s counsel.
Upon presentation of appropriate documentation, the Company shall pay or
reimburse you for all reasonable out-of-pocket travel, duplicating or telephonic
expenses incurred by you in complying with this Agreement.

12. WHISTLEBLOWER PROTECTION. Notwithstanding anything to the contrary contained
herein, no provision of this Agreement shall be interpreted so as to impede you
(or any other individual) from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures under the
whistleblower provisions of federal law or regulation. You do not need the prior
authorization of the Company to make any such reports or disclosures and you
shall not be not required to notify the Company that such reports or disclosures
have been made.

13. EQUITABLE RELIEF AND OTHER REMEDIES. You acknowledge and agree that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of this Agreement hereof would be inadequate and, in recognition of
this fact, you agree that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond or
other security, shall be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available, without
the necessity of showing actual monetary damages. In the event of a violation by
you of this Agreement, any severance being paid or other termination-based
rights extended to you pursuant to the Letter Agreement or otherwise
(collection, the “Termination Rights”) shall immediately cease, and any
Termination Rights previously paid or extended to you shall be immediately
repaid to the Company.

 

10



--------------------------------------------------------------------------------

Exhibit B

Approved Outside Activities as of the

Effective Date

Oil and Gas Investments

 

1.

25% Ownership in McGraw Brothers Investments a general partnership that owns oil
and gas leasehold rights in Lea County, NM, Hockly County, TX and
Jefferson/Hardin County, TX this Partnership also owns some real estate
interests.

 

2.

Overriding Royalty Interests in various wells located in Midland, Martin,
Howard, Garza, Glasscock and Brown Counties, TX.

Outside Activities other than Oil & Gas Investments:

 

1.

Church and community volunteer work from time to time.

 

2.

Current board member of Family Dynamics Institute (501C3) Nonprofit.

 

3.

Current board member of Hallal Ministries (501C3) Non Profit

 

4.

Real estate investment partnerships

 

  a.

CMC Realty Partners

 

  b.

1500 Broadway Partners, Ltd.

 

  c.

Rogers Ave Development Partners

 

  d.

Treepoint Partners, Ltd.

 

  e.

Trinity Tower Partners

 

  f.

Granite Development Partners

 

  g.

Best-Star Development Partners

 

  h.

Cheney Road Partners, L.P.

 

  i.

TCTB Partnership, Ltd.

 

  j.

Priority Power Management, Ltd.

 

  k.

Cattleman’s Partners

 

5.

Considering establishing a Family Foundation and becoming involved with
Charities Support Foundation, Inc.

 

6.

Cattle Ranching and Farming in various counties under current business names of
Midland Disposal Farms, Inc., McGraw-Hooper Cattle Partners, Warfield Cattle
Partners. Serve as President of Midland Disposal Farms, Inc. which has a
contract with the City of Midland for the disposal of effluent water.

 

11



--------------------------------------------------------------------------------

EXHIBIT C

GENERAL RELEASE

I,                      , in consideration of and subject to the performance by
the Employer (together with its subsidiaries, the “Employer”), of its
obligations under the Letter Agreement dated as of October 31, 2018 (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Employer and the Company and their respective affiliates and all present, former
and future managers, directors, officers, employees, successors and assigns of
the Employer and the Company and their affiliates and direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below (this
“General Release”). The Released Parties are intended to be third-party
beneficiaries of this General Release, and this General Release may be enforced
by each of them in accordance with the terms hereof in respect of the rights
granted to such Released Parties hereunder. Terms used herein but not otherwise
defined shall have the meanings given to them in the Agreement.

1. My employment or service with the Employer and its affiliates terminated as
of                     , and I hereby resign from any position as an officer,
member of the board of managers or directors (as applicable) or fiduciary of the
Employer or the Company or their affiliates (or reaffirm any such resignation
that may have already occurred). I understand that any payments or benefits paid
or granted to me under the Letter Agreement represent, in part, consideration
for signing this General Release and are not salary, wages or benefits to which
I was already entitled. I understand and agree that I will not receive certain
of the payments and benefits specified in the Letter Agreement unless I execute
this General Release and do not revoke this General Release within the time
period permitted hereafter. I understand and agree that such payments and
benefits are subject to restrictive covenants in Exhibit A of the Letter
Agreement, which (as noted below) expressly survive my termination of employment
and the execution of this General Release. Such payments and benefits will not
be considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Employer or the
Company or their affiliates.

2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Employer, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Employer, the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with any event occurring
by the date hereof, including claims connected with my employment with, or my
separation or termination from, the Employer (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the

 

12



--------------------------------------------------------------------------------

Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
any severance benefits to which I am entitled under the Agreement, (ii) any
claim relating to directors’ and officers’ liability insurance coverage or any
right of indemnification under the Company’s organizational documents or
otherwise, or (iii) my rights as an equity or security holder in the Employer or
the Company or their affiliates.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Employer or the Company in any Claim brought by a
governmental agency on my behalf, this General Release shall serve as a complete
defense to such Claims to the maximum extent permitted by law. I further agree
that I am not aware of any pending claim of the type described in paragraph 2
above as of the execution of this General Release.

 

13



--------------------------------------------------------------------------------

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Employer, the Company, any Released Party or myself of
any improper or unlawful conduct.

8. I agree that if I violate this General Release by suing the Employer, the
Company or the other Released Parties, I will pay all costs and expenses of
defending against the suit incurred by the Released Parties, including
reasonable attorneys’ fees.

9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.

11. I hereby acknowledge that the restrictive covenants in Exhibit A of the
Letter Agreement of the Agreement shall survive my execution of this General
Release.

12. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

14



--------------------------------------------------------------------------------

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1.

I HAVE READ IT CAREFULLY;

 

  2.

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3.

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  4.

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

  5.

I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

  6.

I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

  7.

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  8.

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:

  

 

                 DATED:     

 

 

15